Citation Nr: 1523702	
Decision Date: 06/04/15    Archive Date: 06/16/15	

DOCKET NO.  12-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic tinnitus.

4.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004, with service in Kuwait from March 2003 to March 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In a rating decision in May 2013, the RO granted entitlement to service connection for migraine headaches.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.  

Finally, for reasons which will become apparent, the appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus are being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The Veteran currently suffers from posttraumatic stress disorder with depression which as likely as not had its origin during his period of active military service.  

2.  The Veteran currently suffers from obstructive sleep apnea which as likely as not had its origin during his period of active military service.  



CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, posttraumatic stress disorder with depression was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  With resolution of all reasonable doubt in the Veteran's favor, obstructive sleep apnea was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned Veterans Law Judge in March 2015, as well as service treatment and administrative records, VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, and various statements from the Veteran's former wife and service colleagues.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, as well as for sleep apnea.  In pertinent part, it is contended that the Veteran's current psychiatric disorder and sleep apnea had their origin during his period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  Where the evidence establishes a diagnosis of posttraumatic stress disorder during service, and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  

Where a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terroristic activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  For the purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed or was confronted with an event or circumstance which involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenades, small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness or horror.  38 C.F.R. § 3.304 (2014).  

In summary, service connection for posttraumatic stress disorder may be granted where the evidence demonstrates (1) a current diagnosis of posttraumatic stress disorder rendered by an examiner specified by the regulation; (2) an inservice stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's posttraumatic stress disorder symptoms have been medically related to service by a VA psychiatrist or psychologist, or one contracted with by VA.  38 C.F.R. § 3.304 (2014).  

In that regard, in the present case, the Veteran's DD Form 214 shows a Military Occupational Specialty of medical noncommissioned officer, which is to say, a medic.  

Service treatment records, it should be noted, fail to demonstrate the presence of an acquired psychiatric disorder (including posttraumatic stress disorder, depression, or anxiety) or, for that matter, sleep apnea.  Nonetheless, in June 2001, during the Veteran's period of active military service, he was seen for what was described at the time as a "sleeping disorder," characterized by falling asleep during class.  At the time, the Veteran denied any hypersomnia or daytime sleepiness.  He did, however, indicate that he slept approximately six hours on average, four hours of which represented a deep sleep, following which he would awaken, and then not sleep soundly.  According to the Veteran, his sleep pattern was the same on weekends and days off.  Recommended at the time was that the Veteran try a small cup of coffee in the morning, and attempt to "get more sleep."  

The earliest clinical indication of the presence of an acquired psychiatric disorder is revealed by VA records dated in 2009, approximately five years following the Veteran's discharge from service, at which time he received diagnoses of posttraumatic stress disorder and depression.  Sleep apnea was first noted no earlier than September 2010, slightly more than six years following the Veteran's discharge from service.  

The Board acknowledges that, following a VA psychological examination in May 2010, it was the opinion of the examiner that, notwithstanding the Veteran's previous diagnoses of posttraumatic stress disorder and depression, he failed to meet the full criteria for a diagnosis of that disability.  Rather, in the opinion of the examiner, the veteran suffered from a depressive disorder, which was unrelated to his period of active military service.  Nonetheless, following a private psychiatric evaluation in October 2013, it was the opinion of a private psychiatrist that the Veteran did, in fact, suffer from posttraumatic stress disorder.  Moreover, in correspondence of February 2012, the Veteran's treating VA psychologist indicated that, in his opinion, the Veteran met the DSM IV criteria for a diagnosis of posttraumatic stress disorder, with prominent symptoms of depression which, in his opinion, were a secondary consequence of that posttraumatic stress disorder.  Significantly, in the opinion of the Veteran's treating psychologist, his diagnoses were "quite consistent with those of other mental health professionals" who had seen the Veteran at the VA.  

Regarding the Veteran's claimed sleep apnea, the Board acknowledges that, following a VA examination in February 2013, it was the opinion of the examiner that the Veteran's obstructive sleep apnea was less likely than not caused by, related to, or worsened beyond natural progression by his period of active military service.  Nonetheless, approximately eight months later, in October 2013, it was the opinion of the Veteran's treating VA physician that, given the Veteran's relatively young age, as well as his symptoms of loud snoring and daytime sleepiness dating back to his military service, it was "likely" that the Veteran might have suffered from obstructive sleep apnea during service.  

Based on the aforementioned, and with the resolution of all reasonable doubt in the Veteran's favor, it is the opinion of the Board that the Veteran's current posttraumatic stress disorder and depression, as well as his obstructive sleep apnea, as likely as not had their origin during his period of active military service.  Accordingly, an award of service connection for posttraumatic stress disorder and depression, as well as obstructive sleep apnea, is in order.  


ORDER

Entitlement to service connection for posttraumatic stress disorder with depression is granted.

Entitlement to service connection for obstructive sleep apnea is granted.  


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for bilateral hearing loss and tinnitus.  However, a review of the record raises some question as to the exact nature and etiology of both of those disabilities.  

In that regard, service treatment records would appear to indicate that, in April 2000, just prior to the Veteran's entry upon active military service, and once again in August 2000, shortly following the Veteran's entry into service, there was present an apparent very mild hearing loss at 6,000 Hertz in the Veteran's left ear.  Regrettably, based on the evidence of record, it is unclear whether, at the time of the Veteran's separation from service in August 2004, he was afforded a service separation examination, with accompanying audiometric evaluation.  

While at the time of a VA audiometric examination in May 2010, there was present a very mild high frequency sensorineural hearing loss in both of the Veteran's ears, the Veteran's hearing at that time did not rise to the level of "hearing loss disability" as defined by VA regulation.  See 38 C.F.R. § 3.385 (2014).  Moreover, in the opinion of the examiner, given the absence of a discharge audiogram, he was unable to resolve the matter regarding the origin of the Veteran's hearing loss (and accompanying tinnitus) without resort to speculation.  

The Board observes that, in a statement of January 2012, the Veteran's VA primary care physician indicated that the Veteran suffered from neurosensory hearing loss in both ears sufficiently severe to require hearing aids.  According to that physician, the Veteran's "significant hearing loss" was established by audiometric testing conducted in May 2010 and September 2011.  Significantly, while there are currently of record VA outpatient treatment records dated in September and October 2011 reflecting an audiometric evaluation and the fitting of two hearing aids, the actual audiometric examinations conducted on those occasions are not at this time a part of the Veteran's file.  Under the circumstances, further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, with a request that they attempt to obtain any additional service treatment records not currently on file, to include, in particular, the Veteran's service separation examination.  If the AOJ cannot locate the aforementioned federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ should then:  (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the Veteran's claims.  The Veteran and his representative must then be given an opportunity to respond.

2.  The AOJ should then attempt to obtain a full report of the VA audiometric examination conducted on September 13, 2011, as well as the VA hearing aid evaluation conducted on October 19, 2011.  Once again, if the AOJ cannot locate the aforementioned federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ should then:  (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the Veteran's claims.  The Veteran and his representative must then, once again, be given an opportunity to respond.  

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2013, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

4.  The Veteran should then be afforded an additional VA audiometric examination in order to more accurately determine the exact nature and etiology of his claimed bilateral hearing loss and tinnitus.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last-known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the examining audiologist should offer an opinion as to whether the Veteran currently suffers from "hearing loss disability" as defined by the provisions of 38 C.F.R. § 3.385, and, if so, whether that hearing loss at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  In addition, the examining audiologist should similarly provide an opinion as to whether the Veteran currently suffers from chronic, clinically-identifiable tinnitus, and, if so, whether that tinnitus at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

5.  The AOJ should then review the aforementioned report to ensure that it is in compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

6.  The AOJ should then readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in July 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


